Citation Nr: 1421906	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appellant provided testimony at an August 2012 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has an acquired psychiatric disorder as the result of physical abuse experienced in active duty service.  After a review of the record, the Board has determined that a remand is necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of PTSD or any other acquired psychiatric disorder.

Private treatment records and VA treatment records demonstrate post-service diagnoses of PTSD along with other acquired psychiatric disorders, to include depressive disorder and anxiety state. 

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the appellant has a currently diagnosed psychiatric disorder.  Moreover, in May 2011, a private physician opined that the appellant's PTSD had an in-service onset.  However, this opinion is inadequate for present adjudication without an underlying rationale for the conclusion reached. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

On review the evidence of record is inadequate to adjudicate the claim.  In addition, the appellant has never been afforded a VA examination in conjunction with this claim.  Therefore, the Board finds that a VA examination is warranted. McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all available VA and non-VA treatment records are obtained. 

The appellant must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. The appellant submitted a CD containing copies of private treatment records directly to the Board.  These records should be associated with his virtual claims folder.

3. Schedule the appellant for a VA examination for the purpose of ascertaining the etiology of any currently diagnosed psychiatric disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Based on a review of the claims file, to include the service treatment records, the examination findings, private treatment records, and the appellant's lay testimony describing his experiences and symptoms during and after active duty, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder.  

The examiner should then provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed had its onset in service or is otherwise etiologically related to service.

If PTSD is found, the examiner should identify the in-service stressors that resulted in the current psychiatric symptoms.  The examiner is directed to consider all evidence of previously diagnosed acquired psychiatric disorders demonstrated in the claims file.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. The appellant must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2013).  

A copy of the notification letter sent to the appellant advising him of the time, date, and location of the scheduled examination must be included in the claims file and must indicate that it was sent to his last known address of record.  If the appellant fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

5. Once the above-requested development has been completed, the RO must readjudicate the appellant's claim for service connection including a review of additional records associated with the claims folder.  

If the decision remains adverse to the appellant, he and his representative must be provided with a SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



